Exhibit 10.4

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as the same may from time
to time be amended, modified, supplemented or restated, this “Agreement”) dated
as of June 30, 2016 (the “Effective Date”) among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender and
SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender” and
collectively, the “Lenders”), and SENSEONICS, INCORPORATED with an office
located at 20451 Seneca Meadows Parkway, Germantown, Maryland 20876 and
SENSEONICS HOLDINGS, INC., a Delaware corporation (formerly ASN TECHNOLOGIES,
INC., a Nevada corporation) with offices located at 20451 Seneca Meadows
Parkway, Germantown, Maryland 20876 (individually and collectively, jointly and
severally, “Borrower”), amends and restates in its entirety that certain Loan
and Security Agreement dated as of July 31, 2014, as amended from time to time,
by and among Collateral Agent, Oxford, in its capacity as a Lender, and other
lenders party thereto from time to time and Borrower (the “Original Agreement”)
provides the terms on which the Lenders shall lend to Borrower and Borrower
shall repay the Lenders.  The parties agree as follows:

 

1.          ACCOUNTING AND OTHER TERMS

 

1.1          Accounting terms not defined in this Agreement shall be construed
in accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 13.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein.  All references to
“Dollars” or “$” are United States Dollars, unless otherwise noted.

 

2.          LOANS AND TERMS OF PAYMENT

 

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay
each Lender, the outstanding principal amount of all Term Loans advanced to
Borrower by such Lender and accrued and unpaid interest thereon and any other
amounts due hereunder as and when due in accordance with this Agreement.

 

2.2          Term Loans.

 

(a)          Availability. 

 

(i)          Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate amount of Fifteen Million Dollars ($15,000,000)
according to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term A Loan”,
and collectively as the “Term A Loans”).  After repayment, no Term A Loan may be
re‑borrowed.

 

(ii)          Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Second Draw Period, to make term
loans to Borrower in an aggregate amount up to Five Million Dollars ($5,000,000)
according to each Lender’s Term B Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term B Loan”,
and collectively as the “Term B Loans”).  After repayment, no Term B Loan may be
re‑borrowed.

 

(iii)          Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, during the Third Draw Period, to make
term loans to Borrower in an aggregate amount of Five Million Dollars
($5,000,000) according to each Lender’s Term C Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term C Loan”, and collectively as the “Term C Loans”).  After repayment, no
Term C Loan may be re‑borrowed.





1

--------------------------------------------------------------------------------

 



(iv)          Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, during the Fourth Draw Period, to make term
loans to Borrower in an aggregate amount up to Five Million Dollars ($5,000,000)
according to each Lender’s Term D Loan Commitment as set forth on Schedule 1.1
hereto (such term loans are hereinafter referred to singly as a “Term D Loan”,
and collectively as the “Term D Loans”; each Term A Loan, Term B Loan, Term C
Loan or Term D Loan is hereinafter referred to singly as a “Term Loan” and
the Term A Loans, Term B Loans, Term C Loans and the Term D Loans
are hereinafter referred to collectively as the “Term Loans”).  After repayment,
no Term D Loan may be re‑borrowed.

 

(b)          Repayment.  Borrower shall make monthly payments of interest only
commencing on the first (1st) Payment Date following the Funding Date of each
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date.  Borrower agrees to pay, on the Funding Date of each Term
Loan, any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan
then outstanding, (2) the effective rate of interest, as determined in
Section 2.3(a), and (3) a repayment schedule with respect to the Term Loans
equal to (A) thirty-six (36) months if the Term C Loans have not been made,
and  (B) thirty (30) months if the Term C Loans have been made in accordance
with the terms hereof.  All unpaid principal and accrued and unpaid interest
with respect to each Term Loan is due and payable in full on the Maturity
Date.  Each Term Loan may only be prepaid in accordance with Sections 2.2(c) and
2.2(d).

 

(c)          Mandatory Prepayments.  If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to
Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all other
Obligations that are due and payable, including Lenders’ Expenses and interest
at the Default Rate with respect to any past due amounts. Notwithstanding (but
without duplication with) the foregoing, on the Maturity Date, if the Final
Payment had not previously been paid in full in connection with the prepayment
of the Term Loans in full, Borrower shall pay to Collateral Agent, for payment
to each Lender in accordance with its respective Pro Rata Share, the Final
Payment in respect of the Term Loan(s).

 

(d)          Permitted Prepayment of Term Loans.  Borrower shall have the option
to prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least ten (10) days
prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other Obligations that
are due and payable, including Lenders’ Expenses and interest at the Default
Rate with respect to any past due amounts.  For the avoidance of doubt, no
Prepayment Fee shall be due under the Original Agreement.

 

2.3          Payment of Interest on the Credit Extensions.

 

(a)          Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to the Basic Rate, determined by Collateral Agent on the Funding Date
of each Term Loan and then monthly thereafter in accordance with the rate
structures set forth in this Agreement, which interest shall be payable monthly
in arrears in accordance with Sections 2.2(b) and 2.3(e). Interest shall accrue
on each Term Loan commencing on, and including, the Funding Date of such Term
Loan, and shall accrue on the principal amount outstanding under such Term Loan
through and including the day on which such Term Loan is paid in full.

 

(b)          Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall accrue interest at a
floating per annum rate equal to the rate that is otherwise applicable thereto
plus five percentage points (5.00%) (the “Default Rate”).  Payment or acceptance
of the increased interest





2

--------------------------------------------------------------------------------

 



rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

 

(c)          360‑Day Year.  Interest shall be computed on the basis of a three
hundred sixty (360) day year, and the actual number of days elapsed.

 

(d)          Debit of Accounts.  Collateral Agent and each Lender may debit (or
ACH) any deposit accounts, maintained by Borrower or any of its Subsidiaries,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes the Lenders under the Loan Documents when
due.  Any such debits (or ACH activity) shall not constitute a set‑off.

 

(e)          Payments.  Except as otherwise expressly provided herein, all
payments by Borrower under the Loan Documents shall be made to the respective
Lender to which such payments are owed, at such Lender’s office in immediately
available funds on the date specified herein. Unless otherwise provided,
interest is payable monthly on the Payment Date of each month.  Payments of
principal and/or interest received after 3:00 p.m. Eastern time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment is due the next Business
Day and additional fees or interest, as applicable, shall continue to accrue
until paid. All payments to be made by Borrower hereunder or under any other
Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set‑off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

 

2.4          Secured Promissory Notes.  The Term Loans shall be evidenced by a
Secured Promissory Note or Notes in the form attached as Exhibit D hereto (each
a “Secured Promissory Note”), and shall be repayable as set forth in this
Agreement.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due.  Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note with an appropriate indemnity that is
customary in similar transactions and is in form and substance reasonably
acceptable to such Lender,  Borrower shall issue, in lieu thereof, a replacement
Secured Promissory Note in the same principal amount thereof and of like tenor.

 

2.5          Fees.  Borrower shall pay to Collateral Agent:

 

(a)          Good Faith Deposit.  An amount of Thirty Thousand Dollars
($30,000.00), which amount has been received by Collateral Agent as a good faith
deposit from Borrower on or about May 19, 2016 and shall be applied towards
Lenders’ Expenses incurred through the Effective Date payable pursuant to
Section 2.5(f) hereof, and the balance left over, if any, shall be applied
towards the Final Payment (as defined in the Original Agreement) due pursuant to
Section 2.5(c) hereof.  For the purposes of clarity, Borrower shall be
responsible for all Lender’s Expenses payable pursuant to Section 2.5(f) hereof
and the Final Payment (as defined in the Original Agreement) due pursuant to
Section 2.5(c) hereof;

 

(b)          Facility Fee.  The facility fee has been waived;

 

(c)          Original Agreement Final Payment.  On the Effective Date, the Final
Payment (as defined in the Original Agreement) due to Oxford under the Original
Agreement in the amount of One Million Dollars ($1,000,000.00).  For the sake of
clarity, the Original Agreement Final Payment shall not reduce the Final Payment
otherwise due in connection with Section 2.5(d) hereof;





3

--------------------------------------------------------------------------------

 



(d)          Final Payment.  The Final Payment, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares;

 

(e)          Prepayment Fee.  The Prepayment Fee, when due hereunder, to be
shared between the Lenders in accordance with their respective Pro Rata
Shares.  For the avoidance of doubt, no Prepayment Fee shall be due under the
Original Agreement;

 

(f)          Lenders’ Expenses.  All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due; and

 

(g)          Non-Utilization Fee.  A non-utilization fee, to be shared between
the Lenders in accordance with their respective Pro Rata Shares, payable and due
as follows: (i) if the Third Draw Period commences and Borrower fails to draw
the Term C Loans hereunder, then promptly upon the termination of the Third Draw
Period, an amount equal to One Hundred Thousand Dollars ($100,000.00) and (ii)
if the Fourth Draw Period commences and Borrower fails to draw the Term D Loans
hereunder, then at the termination of the Fourth Draw Period, an amount equal to
One Hundred Thousand Dollars ($100,000.00).

 

2.6          Withholding.  Payments received by the Lenders from Borrower
hereunder will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any governmental authority
(including any interest, additions to tax or penalties applicable
thereto).  Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders, Borrower hereby covenants and agrees that the amount
due from Borrower with respect to such payment or other sum payable hereunder
will be increased to the extent necessary to ensure that, after the making of
such required withholding or deduction, each Lender receives a net sum equal to
the sum which it would have received had no withholding or deduction been
required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority.  Borrower will, upon request, furnish the
Lenders with proof reasonably satisfactory to the Lenders indicating that
Borrower has made such withholding payment; provided, however, that Borrower
need not make any withholding payment if the amount or validity of such
withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.

 

3.          CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make a Term A Loan is subject to the condition precedent that
Collateral Agent and each Lender shall consent to or shall have received, in
form and substance satisfactory to Collateral Agent and each Lender, such
documents, and completion of such other matters, as Collateral Agent and each
Lender may reasonably deem necessary or appropriate, including, without
limitation:

 

(a)          original Loan Documents, each duly executed by Borrower and each
Subsidiary, as applicable;

 

(b)          duly executed original Control Agreements with respect to any
Collateral Accounts maintained by Borrower or any of its Subsidiaries;

 

(c)          duly executed original Secured Promissory Notes in favor of each
Lender according to its Term A Loan Commitment Percentage;

 

(d)          the Operating Documents and good standing certificates of Borrower
and its Subsidiaries certified by the Secretary of State (or equivalent agency)
of Borrower’s and such Subsidiaries’ jurisdiction of organization or formation
and each jurisdiction in which Borrower and each Subsidiary is qualified to
conduct business, each as of a date no earlier than thirty (30) days prior to
the Effective Date;





4

--------------------------------------------------------------------------------

 



(e)          a completed Perfection Certificate for Borrower and each of its
Subsidiaries;

 

(f)          the Annual Projections, for the current calendar year;

 

(g)          duly executed original officer’s certificate for Borrower and each
Subsidiary that is a party to the Loan Documents, in a form acceptable to
Collateral Agent and the Lenders;

 

(h)          certified copies, dated as of date no earlier than thirty (30) days
prior to the Effective Date, of financing statement searches, as Collateral
Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

(i)          a landlord’s consent executed in favor of Collateral Agent in
respect of all of Borrower’s and each Subsidiaries’ leased locations;

 

(j)          a bailee waiver executed in favor of Collateral Agent in respect of
each third party bailee where Borrower or any Subsidiary maintains Collateral
having a book value in excess of Two Hundred Fifty Thousand Dollars
($250,000.00);

 

(k)          a duly executed legal opinion of counsel to Borrower dated as of
the Effective Date;

 

(l)          evidence satisfactory to Collateral Agent and the Lenders that the
insurance policies required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing loss payable and/or additional
insured clauses or endorsements in favor of Collateral Agent, for the ratable
benefit of the Lenders;

 

(m)          payment of the fees and appropriately itemized Lenders’ Expenses
then due as specified in Section 2.5 hereof; and

 

(n)          evidence of the occurrence of the CE Mark Approval Event and the
Roche Event, each of which evidence must be in such form and substance as is
reasonably acceptable to Collateral Agent and each Lender.

 

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

 

(a)          receipt by (i) the Lenders of an executed Disbursement Letter in
the form of Exhibit B‑1 attached hereto; and (ii) SVB of an executed Loan
Payment/Advance Request Form in the form of Exhibit B‑2 attached hereto;

 

(b)          the representations and warranties in Section 5 hereof shall be
true, accurate and complete in all material respects on the date of the
Disbursement Letter (and the Loan Payment/Advance Request Form) and on the
Funding Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 hereof are true, accurate and complete in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

 

(c)          in such Lender’s sole and reasonable discretion, there has not been
any Material Adverse Change or any material adverse deviation by Borrower from
the Annual Projections of Borrower presented to and accepted by Collateral Agent
and each Lender;





5

--------------------------------------------------------------------------------

 



(d)          to the extent not delivered at the Effective Date, duly executed
original Secured Promissory Notes and Warrants, in number, form and content
acceptable to each Lender, and in favor of each Lender according to its
Commitment Percentage, with respect to each Credit Extension made by such Lender
after the Effective Date; and

 

(e)          payment of the fees and appropriately itemized Lenders’ Expenses
then due as specified in Section 2.5 hereof.

 

3.3          Covenant to Deliver.  Borrower agrees to deliver to Collateral
Agent and the Lenders each item required to be delivered to Collateral Agent
under this Agreement as a condition precedent to any Credit Extension.  Borrower
expressly agrees that a Credit Extension made prior to the receipt by Collateral
Agent or any Lender of any such item shall not constitute a waiver by Collateral
Agent or any Lender of Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be made in each
Lender’s sole discretion.

 

3.4          Procedures for Borrowing.  Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify the Lenders (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time three (3) Business Days prior to the date the Term Loan
is to be made.  Together with any such electronic, facsimile or telephonic
notification, Borrower shall deliver to the Lenders by electronic mail or
facsimile a completed Disbursement Letter (and the Loan Payment/Advance Request
Form, with respect to SVB) executed by a Responsible Officer or his or her
designee.  The Lenders may rely on any telephone notice given by a person whom a
Lender reasonably believes is a Responsible Officer or designee.  On the Funding
Date, each Lender shall credit and/or transfer (as applicable) to the Designated
Deposit Account, an amount equal to its Term Loan Commitment.

 

4.          CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.  Borrower hereby grants Collateral
Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Collateral Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that are permitted by the terms of
this Agreement to have priority to Collateral Agent’s Lien.  If Borrower shall
acquire a commercial tort claim (as defined in the Code), Borrower, shall
promptly notify Collateral Agent in a writing signed by Borrower after Borrower
becomes aware of such tort claim, as the case may be, of the general details
thereof (and further details as may be required by Collateral Agent) and grant
to Collateral Agent, for the ratable benefit of the Lenders, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Collateral Agent.

 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank.  Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that may have superior priority to Collateral Agent’s Lien in
this Agreement).

 

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower.  In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Borrower providing cash collateral acceptable to
Bank in its good faith business judgment consistent with Bank’s then current
practice for Bank Services, if any.  In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an





6

--------------------------------------------------------------------------------

 



amount equal to (x) if such Letters of Credit are denominated in Dollars, then
one hundred five percent (105%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then one hundred ten percent (110%), of the
Dollar Equivalent of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its good faith business judgment), to secure all of the
Obligations relating  to such  Letters of Credit.

 

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Collateral Agent to file financing statements or take any other
action required to perfect Collateral Agent’s security interests in the
Collateral, without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Collateral Agent’s interest or rights under the Loan
Documents, including a notice that any disposition of the Collateral, except to
the extent permitted by the terms of this Agreement, by Borrower, or any other
Person, shall be deemed to violate the rights of Collateral Agent under the
Code.

 

4.3          Pledge of Collateral.  Borrower hereby pledges, assigns and grants
to Collateral Agent, for the ratable benefit of the Lenders, a security interest
in all the Shares, together with all proceeds and substitutions thereof, all
cash, stock and other moneys and property paid thereon, all rights to subscribe
for securities declared or granted in connection therewith, and all other cash
and noncash proceeds of the foregoing, as security for the performance of the
Obligations.  On the Effective Date, or, to the extent not certificated as of
the Effective Date, within ten (10) days of the certification of any Shares, the
certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by
Borrower.  To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares.  Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee.  Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares.  Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.

 

5.          REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Collateral Agent and the Lenders as follows:

 

5.1          Due Organization, Authorization: Power and Authority.  Borrower and
each of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change In
connection with the Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate signed by an
officer of Borrower or such Subsidiary (each a “Perfection Certificate” and
collectively, the “Perfection Certificates.  Borrower represents and warrants
that (a) Borrower and each of its Subsidiaries’ exact legal name is that which
is indicated on its respective Perfection Certificate and on the signature page
of each Loan Document to which it is a party; (b) Borrower and each of its
Subsidiaries is an organization of the type and is organized in the jurisdiction
set forth on its respective Perfection Certificate; (c) each Perfection
Certificate accurately sets forth each of Borrower’s and its Subsidiaries’
organizational identification number or accurately states that Borrower or such
Subsidiary has none; (d) each Perfection Certificate accurately sets forth
Borrower’s and each of its Subsidiaries’ place of business, or, if more than
one, its chief executive office as well as Borrower’s and each of its
Subsidiaries’ mailing address (if different than its chief executive office);
(e) Borrower and each of its Subsidiaries (and each of its respective
predecessors) have not, in the past five (5) years, changed its jurisdiction of
organization, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries, is





7

--------------------------------------------------------------------------------

 



accurate and complete in all material respects (it being understood and agreed
that Borrower and each of its Subsidiaries may from time to time update certain
information in the Perfection Certificates (including the information set forth
in clause (d) above) after the Effective Date to the extent permitted by one or
more specific provisions in this Agreement); such updated Perfection
Certificates subject to the review and approval of Collateral Agent.  If
Borrower or any of its Subsidiaries is not now a Registered Organization but
later becomes one, Borrower shall notify Collateral Agent of such occurrence and
provide Collateral Agent with such Person’s organizational identification number
within five (5) Business Days of receiving such organizational identification
number.

 

The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is a party have been duly authorized, and do
not (i) conflict with any of Borrower’s or such Subsidiaries’ organizational
documents, including its respective Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law applicable thereto, (iii) contravene, conflict or violate any applicable
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority by which Borrower or such Subsidiary, or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or are being obtained pursuant
to Section 6.1(b), or (v) constitute an event of default under any material
agreement by which Borrower or any of such Subsidiaries, or their respective
properties, is bound.  Neither Borrower nor any of its Subsidiaries is in
default under any agreement to which it is a party or by which it or any of its
assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.

 

5.2          Collateral.

 

(a)          Borrower and each its Subsidiaries have good title to, have rights
in, and the power to transfer each item of the Collateral upon which it purports
to grant a Lien under the Loan Documents, free and clear of any and all Liens
except Permitted Liens, and neither Borrower nor any of its Subsidiaries have
any Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts or the other investment
accounts, if any, described in the Perfection Certificates delivered to
Collateral Agent in connection herewith (as the same may be updated from time to
time, provided that any such updates shall be in form and substance acceptable
to Collateral Agent in its sole discretion and each Lender in its sole
discretion) with respect of which Borrower or such Subsidiary has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein.  The Accounts are bona
fide, existing obligations of the Account Debtors.

 

(b)          On the Effective Date, and except as disclosed on the Perfection
Certificate (as the same may be updated from time to time, provided that any
such updates shall be in form and substance acceptable to Collateral Agent in
its sole discretion and each Lender in its sole discretion); (i) the Collateral
is not in the possession of any third party bailee (such as a warehouse), and
(ii)  no such third party bailee possesses components of the Collateral in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00).  None of the
components of the Collateral shall be maintained at locations other than as
disclosed in the Perfection Certificates on the Effective Date or as permitted
pursuant to Section 6.11.

 

(c)          All Inventory is in all material respects of good and marketable
quality, free from material defects.

 

(d)          Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens.  Except as noted on the Perfection
Certificates, neither Borrower nor any of its Subsidiaries is a party to, nor is
bound by, any material license or other material agreement with respect to which
Borrower or such Subsidiary is the licensee that (i) prohibits or otherwise
restricts Borrower or its Subsidiaries from granting a security interest in
Borrower’s or such Subsidiaries’ interest in such material license or material
agreement or any other property; or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral.  Borrower shall provide written notice to Collateral Agent
and each Lender within twenty (20) days of Borrower or any of its Subsidiaries
entering into or becoming bound by any license or agreement with respect to
which Borrower or any Subsidiary is the licensee (other than over‑the‑counter
software that is commercially available to the public). 





8

--------------------------------------------------------------------------------

 



5.3          Litigation.    Except as disclosed (i) on the Perfection
Certificates, or (ii) in accordance with Section 6.9 hereof, there are no
actions, suits, investigations, or proceedings pending or, to the knowledge of
the Responsible Officers, threatened in writing by or against Borrower or any of
its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000.00).

 

5.4          No Material Deterioration in Financial Condition; Financial
Statements.  All consolidated financial statements for Borrower and its
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP, in all material respects the consolidated financial condition of Borrower
and its Subsidiaries, and the consolidated results of operations of Borrower and
its Subsidiaries as of the dates and for the periods presented.  Lender
understands that interim financial statements may not be audited and may be
subject to ordinary course year-end adjustments, such as for the sake of example
only, changes in the fair market value of warrants.  Lender therefore
understands and agrees that such financial statements are therefore considered
to be in draft form and subject to adjustment.  There has not been any material
deterioration in the consolidated financial condition of Borrower and its
Subsidiaries since the date of the most recent financial statements submitted to
any Lender.

 

5.5          Solvency.  Borrower and each of its Subsidiaries is Solvent. 

 

5.6          Regulatory Compliance.  Neither Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as
amended.  Neither Borrower nor any of its Subsidiaries is engaged as one of its
important activities in extending credit for margin stock (under Regulations X,
T and U of the Federal Reserve Board of Governors).  Borrower and each of its
Subsidiaries has complied in all material respects with the Federal Fair Labor
Standards Act.  Neither Borrower nor any of its Subsidiaries is a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company” as each term is defined and used in the Public Utility Holding
Company Act of 2005.  Neither Borrower nor any of its Subsidiaries has violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a Material Adverse Change.  Neither Borrower’s nor any of its
Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.

 

5.7          Investments.  Neither Borrower nor any of its Subsidiaries owns any
stock, shares, partnership interests or other equity securities except for
Permitted Investments.

 

5.8          Tax Returns and Payments; Pension Contributions.  Borrower and each
of its Subsidiaries has timely filed or filed extensions for all required tax
returns and reports, and Borrower and each of its Subsidiaries, has timely paid
or filed extensions for all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower and such Subsidiaries,
in all jurisdictions in which Borrower or any such Subsidiary is subject to
taxes, including the United States, unless such taxes are being contested in
accordance with the following sentence.  Borrower and each of its Subsidiaries,
may defer payment of any contested taxes, provided that Borrower or such
Subsidiary, (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Collateral Agent in writing of the commencement of, and any
material development in, the proceedings, and (c) posts bonds or takes any other
steps required to prevent the Governmental Authority levying such contested
taxes from obtaining a Lien upon any of the Collateral that is other





9

--------------------------------------------------------------------------------

 



than a “Permitted Lien.”  Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed in writing for any of Borrower’s or such
Subsidiaries’, prior tax years which could result in additional taxes becoming
due and payable by Borrower or its Subsidiaries.  Borrower and each of its
Subsidiaries have paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
neither Borrower nor any of its Subsidiaries have, withdrawn from participation
in, and have not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower or its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.

 

5.9          Shares.  Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non‑assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.

 

5.10          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements in accordance with the provisions of this Agreement, and not for
personal, family, household or agricultural purposes.

 

5.11          Full Disclosure.  No written representation, warranty or other
statement of Borrower or any of its Subsidiaries in any certificate or written
statement given to Collateral Agent or any Lender, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Collateral Agent or
any Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results). 

 

5.12          Definition of “Knowledge.”  For purposes of the Loan Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.

 

6.          AFFIRMATIVE COVENANTS

 

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:

 

6.1          Government Compliance.

 

(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of organization and maintain
qualification in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Change.  Comply with all laws,
ordinances and regulations to which Borrower or any of its Subsidiaries is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

 

(b)          Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for the performance by Borrower and its
Subsidiaries of their respective businesses and obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.  Borrower shall
promptly notify Collateral Agent of any material Governmental Approvals obtained
by Borrower or any of its Subsidiaries and upon Collateral Agent’s request shall
promptly provide copies thereof to Collateral Agent.





10

--------------------------------------------------------------------------------

 



6.2          Financial Statements, Reports, Certificates.

 

(a)          Deliver to each Lender:

 

(i)          as soon as available, but no later than thirty (30) days after the
last day of each month, a company prepared consolidated and consolidating
balance sheet, income statement and cash flow statement covering the
consolidated operations of Borrower and its Subsidiaries for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent; provided, however, that all such monthly financial statements
that are for either of the first two months of any fiscal quarter of Borrower
shall be subject to normal quarter-end adjustments for expense accruals and
warrant or derivative liabilities;

 

(ii)          as soon as available, but no later than one hundred twenty (120)
days after the last day of Borrower’s fiscal year or within five (5) days of
filing with the SEC, audited consolidated financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion;

 

(iii)          as soon as available after approval thereof by Borrower’s Board
of Directors, but no later than forty-five (45) days after the last day of each
of Borrower’s fiscal years, Borrower’s annual financial projections for the
entire current fiscal year as approved by Borrower’s Board of Directors, which
such annual financial projections shall be set forth in a quarterly format (such
annual financial projections as originally delivered to Collateral Agent and the
Lenders are referred to herein as the “Annual Projections”; provided that, any
revisions of the Annual Projections approved by Borrower’s Board of Directors
shall be delivered to Collateral Agent and the Lenders no later than thirty
(30)  Business Days after such approval);

 

(iv)          within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or holders of
Subordinated Debt;

 

(v)          within five (5) days of filing, all reports on Form 10‑K, 10‑Q and
8‑K filed with the Securities and Exchange Commission;

 

(vi)          prompt notice of any amendments to the Operating Documents of
Borrower or any of its Subsidiaries, or of any material changes to the
capitalization table, together with any copies reflecting such amendments or
changes with respect thereto;

 

(vii)          prompt notice of any event that could reasonably be expected to
materially and adversely affect the value of the Intellectual Property;

 

(viii)          as soon as available, but no later than thirty (30) days after
the last day of each month, copies of the month‑end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s); and

 

(ix)          other information as reasonably requested by Collateral Agent or
any Lender. 

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address.

 

(b)          Concurrently with the delivery of the financial statements
specified in Section 6.2(a)(i) above but no later than thirty (30) days after
the last day of each month, deliver to each Lender, a duly completed Compliance
Certificate signed by a Responsible Officer.





11

--------------------------------------------------------------------------------

 



(c)          Keep proper books of record and account in accordance with GAAP in
all material respects, in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and
activities.  Borrower shall, and shall cause each of its Subsidiaries to, allow,
at the sole cost of Borrower, Collateral Agent or any Lender, during regular
business hours upon reasonable prior notice (provided that no notice shall be
required when an Event of Default has occurred and is continuing), to visit and
inspect any of its properties, to examine and make abstracts or copies from any
of its books and records, and to conduct a collateral audit and analysis of its
operations and the Collateral.  Such audits shall be conducted no more often
than once  every twelve months unless (and more frequently if) an Event of
Default has occurred and is continuing.

 

6.3          Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower,
or any of its Subsidiaries, and their respective Account Debtors shall follow
Borrower’s, or such Subsidiary’s, customary practices as they exist at the
Effective Date.  Borrower must promptly notify Collateral Agent and the Lenders
of all returns, recoveries, disputes and claims that involve more than Two
Hundred Fifty Thousand Dollars ($250,000.00) individually or in the aggregate in
any calendar year.

 

6.4          Taxes; Pensions.  Timely file and require each of its Subsidiaries
to timely file, all required tax returns and reports or extensions therefor
(which are timely filed and accepted and approved by the applicable Governmental
Authority) and timely pay, and require each of its Subsidiaries to timely file,
all foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by Borrower or its Subsidiaries, except for deferred payment
of any taxes contested pursuant to the terms of Section 5.8 hereof, and shall
deliver to Lenders, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with the terms of such
plans.

 

6.5          Insurance.  Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request.  Insurance policies shall be in a form, with companies, and
in amounts that are reasonably satisfactory to Collateral Agent and
Lenders.  All property policies shall have a lender’s loss payable endorsement
showing Collateral Agent as lender loss payee and waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, Collateral Agent, as additional insured.  The Collateral Agent shall be
named as lender loss payee and/or additional insured with respect to any such
insurance providing coverage in respect of any Collateral, and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that it will give the Collateral Agent twenty (20) days prior written notice
before any such policy or policies shall be materially altered or canceled, and
ten (10) days prior written notice due cancellation for non-payment of
premium.  At Collateral Agent’s request, Borrower shall deliver certified copies
of policies and evidence of all premium payments.  Proceeds payable under any
policy shall, at Collateral Agent’s option, be payable to Collateral Agent, for
the ratable benefit of the Lenders, on account of the
Obligations.  Notwithstanding the foregoing, (a) so long as no Event of Default
has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to Five Hundred Thousand Dollars
($500,000.00) with respect to any loss, but not exceeding Five Hundred Thousand
Dollars ($500,000.00), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Collateral Agent has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  If Borrower or any of
its Subsidiaries fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons,
Collateral Agent and/or any Lender may make, at Borrower’s expense, all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Collateral Agent or such Lender deems
prudent.

 

6.6          Operating Accounts.

 

(a)          Maintain all of Borrower’s and its Subsidiaries’ Collateral
Accounts, excess cash, letters of credit, cash management services, foreign
exchange services and merchant services with Bank or its Affiliates in accounts
which are subject to a Control Agreement in favor of Collateral Agent (except as
provided in subsections (b) or (d) below).





12

--------------------------------------------------------------------------------

 



(b)          Borrower shall provide Collateral Agent five (5) days’ prior
written notice before Borrower or any of its Subsidiaries establishes any
Collateral Account at or with any Person other Bank or its Affiliates.  In
addition, for each Collateral Account that Borrower or any of its Subsidiaries,
at any time maintains, Borrower or such Subsidiary shall cause the applicable
bank or financial institution at or with which such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Collateral Agent’s
Lien in such Collateral Account in accordance with the terms hereunder prior to
the establishment of such Collateral Account, which Control Agreement may not be
terminated without prior written consent of Collateral Agent.  The provisions of
this Section 6.6 shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any of its Subsidiaries’, employees and identified
to Collateral Agent by Borrower as such in the Perfection Certificates. 
Collateral Agent agrees not to place a “hold” or deliver a notice of exclusive
control, entitlement order, or other similar directions or instructions under
any Control Agreement or similar agreements providing control of any Collateral
unless an Event of Default has occurred.

 

(c)          Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Sections 6.6(a), (b) and (d).

 

6.7          Protection of Intellectual Property Rights.  Borrower and each of
its Subsidiaries shall: (a) use commercially reasonable efforts to protect,
defend and maintain the validity and enforceability of its Intellectual Property
that is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its material Intellectual
Property; and (c) not allow any Intellectual Property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without
Collateral Agent’s prior written consent.

 

6.8          Litigation Cooperation.  Commencing on the Effective Date and
continuing through the termination of this Agreement, make available to
Collateral Agent and the Lenders, without expense to Collateral Agent or the
Lenders, Borrower and each of Borrower’s officers, employees and agents and
Borrower’s Books, to the extent that Collateral Agent or any Lender may
reasonably deem them necessary to prosecute or defend any third‑party suit or
proceeding instituted by or against Collateral Agent or any Lender with respect
to any Collateral or relating to Borrower.

 

6.9          Notices of Litigation and Default.  Borrower will give prompt
written notice to Collateral Agent and the Lenders of any litigation or
governmental proceedings pending or threatened (in writing) against Borrower or
any of its Subsidiaries, which could reasonably be expected to result in damages
or costs to Borrower or any of its Subsidiaries of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more or which could reasonably be expected to have a
Material Adverse Change.  Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within five (5)
Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and the Lenders of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.

 

6.10          Intentionally Omitted.

 

6.11          Landlord Waivers; Bailee Waivers.  In the event that Borrower or
any of its Subsidiaries, after the Effective Date, intends to add any new
offices or business locations, including warehouses, or otherwise store any
portion of the Collateral with, or deliver any portion of the Collateral to, a
bailee, in each case pursuant to Section 7.2, then Borrower or such Subsidiary
will first receive the written consent of Collateral Agent and, in the event
that the Collateral at any new location is valued in excess of Two Hundred Fifty
Thousand ($250,000.00) in the aggregate, such bailee or landlord, as applicable,
must execute and deliver a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Collateral Agent prior to the
addition of any new offices or business locations, or any such storage with or
delivery to any such bailee, as the case may be. 

 

6.12          Creation/Acquisition of Subsidiaries.  In the event Borrower, or
any of its Subsidiaries creates or acquires any Subsidiary, Borrower shall
provide prior written notice to Collateral Agent and each Lender of the creation
or acquisition of such new Subsidiary and take all such action as may be
reasonably required by Collateral





13

--------------------------------------------------------------------------------

 



Agent or any Lender to cause each such Subsidiary to become a co‑Borrower
hereunder or to guarantee the Obligations of Borrower under the Loan Documents
and, in each case, grant a continuing pledge and security interest in and to the
assets of such Subsidiary (substantially as described on Exhibit A hereto); and
Borrower (or its Subsidiary, as applicable) shall grant and pledge to Collateral
Agent, for the ratable benefit of the Lenders, a perfected security interest in
the Shares of such newly created Subsidiary.

 

6.13          Further Assurances.

 

(a)          Execute any further instruments and take further action as
Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.

 

(b)          Deliver to Collateral Agent and Lenders, within five (5) days after
the same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the
Governmental Approvals material to Borrower’s business or otherwise could
reasonably be expected to have a Material Adverse Change.

 

7.          NEGATIVE COVENANTS

 

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

 

7.1          Dispositions.  Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn out, surplus or
obsolete Equipment; and (c) in connection with Permitted Liens, Permitted
Investments and Permitted Licenses.

 

7.2          Changes in Business, Management, Ownership, or Business Locations.
 (a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower as of the Effective Date or
reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any Key Person
shall cease to be employed by Borrower unless written notice thereof is provided
to Collateral Agent within five (5) Business Days of such change, or (ii) suffer
or permit a Change in Control.  Borrower shall not, without at least twenty (20)
days’ prior written notice to Collateral Agent: (A) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in
assets or property of Borrower or any of its Subsidiaries); (B) change its
jurisdiction of organization, (C) change its organizational structure or type,
(D) change its legal name, or (E) change any organizational number (if any)
assigned by its jurisdiction of organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person other than pursuant to a
Permitted Acquisition.  A Subsidiary may merge or consolidate into another
Subsidiary (provided such surviving Subsidiary is a “co‑Borrower” hereunder or
has provided a secured guaranty of Borrower’s Obligations hereunder) or with (or
into) Borrower provided Borrower is the surviving legal entity, and as long as
no Event of Default is occurring prior thereto or arises as a result
therefrom.  Without limiting the foregoing, Borrower shall not, without
Collateral Agent’s prior written consent, enter into any binding contractual
arrangement with any Person to attempt to facilitate a merger or acquisition of
Borrower, unless (i) no Event of Default exists when such agreement is entered
into by Borrower, (ii) such agreement does not give such Person the right to
claim any fees, payments or damages from Borrower in excess of Two Hundred Fifty
Thousand Dollars ($250,000), and (iii) Borrower notifies Collateral Agent in
advance of entering into such an agreement.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.





14

--------------------------------------------------------------------------------

 



7.5          Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, or permit any Collateral not to be subject to the first
priority security interest granted herein (except for Permitted Liens that are
permitted by the terms of this Agreement to have priority over Collateral
Agent’s Lien), or enter into any agreement, document, instrument or other
arrangement (except with or in favor of Collateral Agent, for the ratable
benefit of the Lenders) with any Person which directly or indirectly prohibits
or has the effect of prohibiting Borrower, or any of its Subsidiaries, from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or such Subsidiary’s Intellectual Property, except
as is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein.

 

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account except pursuant to the terms of Section 6.6 hereof.

 

7.7          Distributions; Investments. (a) Pay any dividends (other than
dividends payable solely in capital stock) or make any distribution or payment
in respect of or redeem, retire or purchase any capital stock (other than
repurchases pursuant to the terms of employee stock purchase plans, employee
restricted stock agreements, stockholder rights plans, director or consultant
stock option plans, or similar plans, provided such repurchases do not exceed
Two  Hundred Fifty Thousand Dollars ($250,000.00) in the aggregate per fiscal
year) or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower or any
of its Subsidiaries, except for (a) transactions that are in the ordinary course
of Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non‑affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
(c) any transaction contemplated in Section 7.1, (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of Borrower or any Subsidiary entered into in the ordinary course
of business in accordance with Borrower’s Annual Projections and corporate
governance practices, and (e) loans and advances otherwise explicitly permitted
hereunder to be made to the applicable Affiliate.

 

7.9          Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the maximum amount thereof, or adversely affect the subordination
thereof to Obligations owed to the Lenders.

 

7.10          Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose; fail to meet the minimum funding requirements of
ERISA, permit a Reportable Event or Prohibited Transaction, as defined in ERISA,
to occur; fail to comply with the Federal Fair Labor Standards Act or violate
any other law or regulation, if the violation could reasonably be expected to
have a Material Adverse Change, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.

 

7.11          Compliance with Anti‑Terrorism Laws.  Collateral Agent hereby
notifies Borrower and each of its Subsidiaries that pursuant to the requirements
of Anti‑Terrorism Laws, and Collateral Agent’s policies and practices,
Collateral Agent is required to obtain, verify and record certain information
and documentation that identifies Borrower and each of its Subsidiaries and
their principals, which information includes the name and address of Borrower
and each of its Subsidiaries and their principals and such other information
that will allow Collateral Agent to identify such party in accordance with
Anti‑Terrorism Laws.  Neither Borrower nor any of its Subsidiaries shall, nor
shall Borrower or any of its Subsidiaries permit any Affiliate to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC





15

--------------------------------------------------------------------------------

 



Lists.  Borrower and each of its Subsidiaries shall immediately notify
Collateral Agent if Borrower or such Subsidiary has knowledge that Borrower, or
any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  Neither Borrower nor any of its Subsidiaries shall,
nor shall Borrower or any of its Subsidiaries, permit any Affiliate to, directly
or indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224 or any similar executive order or other Anti‑Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti‑Terrorism Law.

 

8.          EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1          Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 9.1 (a) hereof).  During the cure period, the failure to cure the
payment default is not an Event of Default (but no Credit Extension will be made
during the cure period);

 

8.2          Covenant Default.

 

(a)          Borrower or any of its Subsidiaries fails or neglects to perform
any obligation in Sections 6.2 (Financial Statements, Reports, Certificates),
6.4 (Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Notice of Litigation and Default), 6.11
(Landlord Waivers; Bailee Waivers) or 6.12 (Creation/Acquisition of
Subsidiaries) or Borrower violates any covenant in Section 7; or

 

(b)          Borrower, or any of its Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period).  Grace
periods provided under this Section shall not apply, among other things, to
financial covenants, if any, or any other covenants set forth in subsection
(a) above;

 

8.3          Material Adverse Change.  A Material Adverse Change occurs;

 

8.4          Attachment; Levy; Restraint on Business.

 

(a)          (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any Lender or any
Lender’s Affiliate or any bank or other institution at which Borrower or any of
its Subsidiaries maintains a Collateral Account, or (ii) a notice of lien, levy,
or assessment is filed against Borrower or any of its Subsidiaries or their
respective assets by any government agency, and the same under subclauses
(i) and (ii) hereof are not, within ten (10) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any ten (10) day
cure period; and





16

--------------------------------------------------------------------------------

 



(b)          (i) any material portion of Borrower’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;

 

8.5          Insolvency.  (a) Borrower or any of its Subsidiaries is or becomes
Insolvent; (b) Borrower or any of its Subsidiaries begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower or any of
its Subsidiaries and not dismissed or stayed within forty‑five (45) days (but no
Credit Extensions shall be made while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.  There is a default in any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00) or that could reasonably be
expected to have a Material Adverse Change;

 

8.7          Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least Two
Hundred Fifty Thousand Dollars ($250,000.00) (not covered by independent
third‑party insurance as to which liability has been accepted by such insurance
carrier) shall be rendered against Borrower or any of its Subsidiaries and shall
remain unsatisfied, unvacated, or unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction, vacation, or stay of such judgment, order or decree);

 

8.8          Misrepresentations.  Borrower or any of its Subsidiaries or any
Person acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect when made;

 

8.9          Subordinated Debt.  A default or breach occurs under any agreement
between Borrower or any of its Subsidiaries and any creditor of Borrower or any
of its Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such agreement;

 

8.10          [Reserved.]

 

8.11          Governmental Approvals.  Any Governmental Approval shall have been
revoked, rescinded, suspended, modified in an adverse manner, or not renewed in
the ordinary course for a full term and such revocation, rescission, suspension,
modification or non‑renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

 

8.12          Lien Priority.  Any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien on any
of the Collateral purported to be secured thereby, subject to no prior or equal
Lien, other than Permitted Liens which are permitted to have priority in
accordance with the terms of this Agreement.

 

8.13          Delisting. The shares of common stock of Borrower are delisted
from NYSE-MKT because of failure to comply with continued listing standards
thereof or due to a voluntary delisting which results in such shares not being
listed on any other nationally recognized stock exchange in the United States
having listing standards at least as restrictive as the NYSE-MKT.

 

9.          RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and at the written direction of Required Lenders
shall, without notice or demand, do any or all of the





17

--------------------------------------------------------------------------------

 



following: (i) deliver notice of the Event of Default to Borrower, (ii) by
notice to Borrower declare all Obligations immediately due and payable (but if
an Event of Default described in Section 8.5 occurs all Obligations shall be
immediately due and payable without any action by Collateral Agent or the
Lenders) or (iii) by notice to Borrower suspend or terminate the obligations, if
any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and
Collateral Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Collateral Agent and/or the Lenders shall be
immediately terminated without any action by Collateral Agent or the Lenders).

 

(b)          Without limiting the rights of Collateral Agent and the Lenders set
forth in Section 9.1(a) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:

 

(i)          foreclose upon and/or sell or otherwise liquidate, the Collateral;

 

(ii)          apply to the Obligations any (a) balances and deposits of Borrower
that Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

 

(iii)          commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

 

(c)          Without limiting the rights of Collateral Agent and the Lenders set
forth in Sections 9.1(a) and (b) above, upon the occurrence and during the
continuance of an Event of Default, Collateral Agent shall have the right,
without notice or demand, to do any or all of the following:

 

(i)          settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

 

(ii)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Collateral Agent requests
and make it available in a location as Collateral Agent reasonably
designates.  Collateral Agent may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants
Collateral Agent a license to enter and occupy any of its premises, without
charge, to exercise any of Collateral Agent’s rights or remedies;

 

(iii)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;

 

(iv)          place a “hold” on any account maintained with Collateral Agent or
the Lenders and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

 

(v)          demand and receive possession of Borrower’s Books;





18

--------------------------------------------------------------------------------

 



(vi)          appoint a receiver to seize, manage and realize any of the
Collateral, and such receiver shall have any right and authority as any
competent court will grant or authorize in accordance with any applicable law,
including any power or authority to manage the business of Borrower or any of
its Subsidiaries;

 

(vii)          subject to clauses 9.1(a) and (b), exercise all rights and
remedies available to Collateral Agent and each Lender under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof);

 

(viii)          for any Letters of Credit, demand that Borrower (i) deposit cash
with Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105%); and (y) if such Letters of Credit
are denominated in a Foreign Currency, then one hundred ten percent (110%), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and

 

(ix)          terminate any FX Contracts.

 

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence of an Exigent
Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Collateral Agent, imminently threatens the ability of Collateral Agent to
realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower or any of its Subsidiaries
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage, or which, in the judgment of Collateral Agent, could reasonably be
expected to result in a material diminution in value of the Collateral.

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Collateral
Agent as its lawful attorney‑in‑fact, exercisable upon the occurrence and during
the continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law
permits.  Borrower hereby appoints Collateral Agent as its lawful
attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on any
documents necessary to perfect or continue the perfection of Collateral Agent’s
security interest in the Collateral regardless of whether an Event of Default
has occurred until all Obligations (other than inchoate indemnity obligations)
have been satisfied in full and Collateral Agent and the Lenders are under no
further obligation to make Credit Extensions hereunder.  Collateral Agent’s
foregoing appointment as Borrower’s or any of its Subsidiaries’ attorney in
fact, and all of Collateral Agent’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Collateral Agent’s and the
Lenders’ obligation to provide Credit Extensions terminates.

 

9.3          Protective Payments.  If Borrower or any of its Subsidiaries fail
to obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter.  No
such payments by





19

--------------------------------------------------------------------------------

 



Collateral Agent are deemed an agreement to make similar payments in the future
or Collateral Agent’s waiver of any Event of Default.

 

9.4          Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents.  Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct.  In carrying
out the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category.  Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided
otherwise.  Collateral Agent, or if applicable, each Lender, shall promptly
remit to the other Lenders such sums as may be necessary to ensure the ratable
repayment of each Lender’s portion of any Term Loan and the ratable distribution
of interest, fees and reimbursements paid or made by Borrower.  Notwithstanding
the foregoing, a Lender receiving a scheduled payment shall not be responsible
for determining whether the other Lenders also received their scheduled payment
on such date; provided, however, if it is later determined that a Lender
received more than its ratable share of scheduled payments made on any date or
dates, then such Lender shall remit to Collateral Agent or other Lenders such
sums as may be necessary to ensure the ratable payment of such scheduled
payments, as instructed by Collateral Agent.  If any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lenders’ claims.  To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis.  If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
Collateral Agent and other Lenders for purposes of perfecting Collateral Agent’s
security interest therein.

 

9.5          Liability for Collateral.  So long as Collateral Agent and the
Lenders comply with reasonable banking practices regarding the safekeeping of
the Collateral in the possession or under the control of Collateral Agent and
the Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Subject to the
immediately preceding sentence, Borrower bears all risk of loss, damage or
destruction of the Collateral.

 

9.6          No Waiver; Remedies Cumulative.  Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given.  The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative.  Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity.  The exercise by Collateral Agent or any Lender of
one right or remedy is not an election, and Collateral Agent’s or any Lender’s
waiver of any Event of Default is not a continuing waiver.  Collateral Agent’s
or any Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.





20

--------------------------------------------------------------------------------

 



9.7          Demand Waiver.  Borrower waives, to the fullest extent permitted by
law, demand, notice of default or dishonor, notice of payment and nonpayment,
notice of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.

 

10.          NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or  facsimile transmission; (c) one (1) Business Day after deposit with
a reputable overnight courier with all charges prepaid; or (d) when delivered,
if hand‑delivered by messenger, all of which shall be addressed to the party to
be notified and sent to the address, facsimile number, or email address
indicated below.  Any of Collateral Agent, Lender or Borrower may change its
mailing address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

 

If to Borrower:

SENSEONICS HOLDINGS, INC.

SENSEONICS, INCORPORATED

20451 Seneca Meadows Parkway

Germantown, Maryland 20876

Attn: Tim Goodnow, President and Chief Executive Officer

Fax:  (301) 515-0988

Email: tim.goodnow@senseonics.com

 

 

with a copy (which shall not constitute notice) to:

COOLEY LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, Virginia 20190-5656

Attn: Christian Plaza

Fax:  (703) 456-8100

Email: cplaza@cooley.com

 

 

If to Collateral Agent:

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519‑5225

Email: LegalDepartment@oxfordfinance.com

 

 

with a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attn: Jonathan Bell, Esq.

Fax: (617) 310‑6001

Email: bellj@gtlaw.com

 

 

If to SVB:

SILICON VALLEY BANK

3475 Piedmont Road, NE, Suite 560

Atlanta, GA 30305

Attn: Scott McCarty

Fax:  (404) 467-4467

21

--------------------------------------------------------------------------------

 



 

Email: smccarty@svb.com

 

 

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121‑2133

Attn: Troy Zander

Fax: (858) 638‑5086

Email: troy.zander@dlapiper.com

 

11.          CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

New York law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower, Lenders and Collateral Agent each submit to the
exclusive jurisdiction of the State and Federal courts in the City of New York,
Borough of Manhattan.  NOTWITHSTANDING THE FOREGOING, COLLATERAL AGENT AND THE
LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH COLLATERAL AGENT
AND THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.1) DEEM
NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
COLLATERAL AGENT’S AND THE LENDERS’ RIGHTS AGAINST BORROWER OR ITS
PROPERTY.  Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  Borrower hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to Borrower at the address set forth in, or subsequently provided
by Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, first class,
registered or certified mail return receipt requested, proper postage prepaid.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, COLLATERAL AGENT,
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.          GENERAL PROVISIONS

 

12.1          Successors and Assigns. This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
transfer, pledge or assign this Agreement or any rights or obligations under it
without Collateral Agent’s and each Lender’s prior written consent (which may be
granted or withheld in Collateral Agent’s and each Lender’s discretion, subject
to Section 12.6).  The Lenders have the right, without the consent of or notice
to Borrower, to sell, transfer, assign, pledge, negotiate, or grant
participation in (any such sale, transfer, assignment, negotiation, or grant of
a participation, a “Lender Transfer”) all or any part of, or any interest in,
the Lenders’ obligations, rights, and benefits under this Agreement and the
other Loan Documents; provided,  however, that any such Lender Transfer (other
than a transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form satisfactory to
Collateral Agent executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Collateral Agent reasonably shall
require.  Notwithstanding anything to the contrary contained herein, so long as
no Event of Default has occurred and is continuing, no Lender Transfer (other
than a Lender Transfer (i) in respect of the





22

--------------------------------------------------------------------------------

 



Warrants or (ii) in connection with (x) assignments by a Lender due to a forced
divestiture at the request of any regulatory agency; or (y) upon the occurrence
of a default, event of default or similar occurrence with respect to a Lender’s
own financing or securitization transactions) shall be permitted, without
Borrower’s consent, to any Person which is an Affiliate or Subsidiary of
Borrower, a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent in its reasonable good faith business discretion.

 

12.2          Indemnification.  Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, agents, attorneys, or any other Person affiliated with or
representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s  gross negligence or willful misconduct.  Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

 

12.3          Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.

 

12.4          Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.5          Correction of Loan Documents.  Collateral Agent and the Lenders
may correct patent errors and fill in any blanks in this Agreement and the other
Loan Documents consistent with the agreement of the parties, so long as
Collateral Agent provides Borrower with written notice of such correction and
allows the Borrower at least ten (10) days to object to such correction.  In the
event of such objection, such correction shall not be made except by and
amendment signed by Lenders, Collateral Agent and Borrower.

 

12.6          Amendments in Writing; Integration.  (a) No amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, no approval or consent thereunder, or any consent to any
departure by Borrower or any of its Subsidiaries therefrom, shall in any event
be effective unless the same shall be in writing and signed by Borrower,
Collateral Agent and the Required Lenders provided that:

 

(i)          no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

 

(ii)          no such amendment, waiver or modification that would affect the
rights and duties of Collateral Agent shall be effective without Collateral
Agent’s written consent or signature;

 

(iii)          no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Term Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Term Loan (B) postpone the date fixed for, or
waive, any payment of principal of any Term Loan or of





23

--------------------------------------------------------------------------------

 



interest on any Term Loan (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for the Lenders to take any action hereunder;
(D) release all or substantially all of any material portion of the Collateral,
authorize Borrower to sell or otherwise dispose of all or substantially all or
any material portion of the Collateral or release any guarantor of all or any
portion of the Obligations or its guaranty obligations with respect thereto,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.6 or the definitions of the terms used in this
Section 12.6 insofar as the definitions affect the substance of this
Section 12.6; (F) consent to the assignment, delegation or other transfer by
Borrower of any of its rights and obligations under any Loan Document or release
Borrower of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions of Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Collateral Agent
securing the Obligations; or (I) amend any of the provisions of
Section 12.10.  It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

 

(iv)          the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Collateral Agent pursuant to which any Lender may agree to give its
consent in connection with any amendment, waiver or modification of the Loan
Documents only in the event of the unanimous agreement of all Lenders.

 

(b)          Other than as expressly provided for in Section 12.6(a)(i)‑(iii),
Collateral Agent may, if requested by the Required Lenders, from time to
time designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.

 

(c)          This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.

 

12.7          Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.8          Termination Prior to Maturity Date; Survival.    So long as the
Collateral Agent and Lenders agree that Borrower has indefeasibly satisfied the
Obligations, in full, in cash (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement, and any Obligations under Bank Services Agreements that are cash
collateralized in accordance with Section 4.1 of this Agreement), this Agreement
may be terminated prior to the Maturity Date by Borrower, effective five (5)
Business Days after written notice of termination is given to Collateral Agent
and the Lenders.    All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied.  Without limiting the
foregoing, except as otherwise provided in Section 4.1, the grant of security
interest by Borrower in Section 4.1 shall survive until the termination of all
Bank Services Agreements.  The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

 

12.9          Confidentiality.  In handling any confidential information of
Borrower, the Lenders and Collateral Agent shall exercise the same degree of
care that it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such





24

--------------------------------------------------------------------------------

 



financing or securitization transaction; (b) to prospective transferees (other
than those identified in (a) above) or purchasers of any interest in the Credit
Extensions (provided, however, the Lenders and Collateral Agent shall, except
upon the occurrence and during the continuance of an Event of Default, obtain
such prospective transferee’s or purchaser’s agreement to the terms of this
provision or to similar confidentiality terms); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent; or (ii) is disclosed to the Lenders and/or
Collateral Agent by a third party, if the Lenders and/or Collateral Agent does
not know that the third party is prohibited from disclosing the information. 
Collateral Agent and the Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Collateral Agent and Lenders
do not disclose Borrower’s identity or the identity of any person associated
with Borrower unless otherwise expressly permitted by this Agreement.  The
agreements provided under this Section 12.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.9.

 

12.10          Right of Set Off.  Borrower hereby grants to Collateral Agent and
to each Lender, a lien, security interest and right of set off as security for
all Obligations to Collateral Agent and each Lender hereunder, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Collateral Agent or the Lenders or any entity under the control of
Collateral Agent or the Lenders (including a Collateral Agent affiliate) or in
transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Collateral Agent
or the Lenders may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.11          Silicon Valley Bank as Agent.  Collateral Agent hereby appoints
SVB as its agent (and SVB hereby accepts such appointment) for the purpose of
perfecting Collateral Agent’s Liens in assets which, in accordance with Article
8 or Article 9, as applicable, of the Code can be perfected by possession or
control, including without limitation, all Deposit Accounts maintained at SVB.

 

12.12          Cooperation of Borrower.  If necessary, Borrower agrees to
(i) execute any documents (including new Secured Promissory Notes) reasonably
required to effectuate and acknowledge each assignment of a Term Loan Commitment
or Loan to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments or Credit Extensions (which meetings
shall be conducted no more often than once  every twelve months unless an Event
of Default has occurred and is continuing), and (iii) provide Collateral Agent
or the Lenders such information regarding the financial affairs of Borrower as
any prospective participant or assignee of a Term Loan Commitment or Term Loan
reasonably may request, in each case provided such assignment is in accordance
with Section 12.1. Subject to the provisions of Section 12.9, Borrower
authorizes each Lender to disclose to any prospective participant or assignee of
a Term Loan Commitment, any and all information in such Lender’s possession
concerning Borrower and its financial affairs which has been delivered to such
Lender by or on behalf of Borrower pursuant to this Agreement, or which has been
delivered to such Lender by or on behalf of Borrower in connection with such
Lender’s credit evaluation of Borrower prior to entering into this Agreement.

 

12.13          Borrower Liability.  Either Borrower may, acting singly, request
Credit Extensions hereunder.  Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Credit Extensions made hereunder, regardless of
which Borrower actually receives said Credit Extension, as if





25

--------------------------------------------------------------------------------

 



each Borrower hereunder directly received all Credit Extensions.  Each Borrower
waives (a) any suretyship defenses available to it under the Code or any other
applicable law, and (b) any right to require Collateral Agent or any Lender to:
(i) proceed against any Borrower or any other person; (ii) proceed against or
exhaust any security; or (iii) pursue any other remedy.  Collateral Agent and or
any Lender may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non‑judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Collateral Agent and the Lenders under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in trust
for Collateral Agent and the Lenders and such payment shall be promptly
delivered to Collateral Agent for application to the Obligations, whether
matured or unmatured.

 

12.14          Effect of Amendment and Restatement.  Except as otherwise set
forth herein, this Agreement is intended to and does completely amend and
restate, without novation, the Original Agreement.  All security interests
granted under the Original Agreement are hereby confirmed and ratified and shall
continue to secure all Obligations under this Agreement.  All promissory notes
issued pursuant to Advances made under the Original Agreement shall terminate
and no longer be in force or effect upon the issuance of Secured Promissory
Notes for Term A Loans to Oxford hereunder and the receipt by Oxford of the
funds set forth on the Disbursement Letter for the Term A Loans, and Collateral
Agent shall return such original notes to Borrower marked “cancelled”.

 

13.          DEFINITIONS

 

13.1          Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Date” is, July 1, 2017, if the Term C Loans are not made, and
January 1, 2018, if the Term C Loans are made hereunder.

 

“Annual Projections” is defined in Section 6.2(a).

 

“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

 

“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily





26

--------------------------------------------------------------------------------

 



warehouses loans for any Lender or any entity described in the preceding clause
(i) and that, with respect to each of the preceding clauses (i) and (ii), is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) a
Person (other than a natural person) or an Affiliate of a Person (other than a
natural person) that administers or manages a Lender.

 

“Approved Lender” is defined in Section 12.1.

 

“Bank” is defined in the preamble hereof.

 

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Basic Rate” is with respect to the Term Loans, the per annum rate of interest
(based on a year of three hundred sixty (360) days) equal to the sum of (a) the
greater of (i) the ninety (90) day U.S. DOLLAR LIBOR rate reported in The Wall
Street Journal on the last Business Day of the month that immediately precedes
the month in which the interest will accrue and (ii) sixty-four hundredths
percent (0.64%) plus (b) Six and thirty-one hundredths percent
(6.31%).  Notwithstanding the foregoing, the Basic Rate for the Term Loan for
the period from the Effective Date through and including June 30, 2016 shall be
[___] percent ([___]%).

 

“Blocked Person” is any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” is defined in the preamble hereof.

 

“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

 

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower or any of its Subsidiaries of any Auction Rate Securities,
or purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower or any of its
Subsidiaries shall be conclusively determined by the Lenders as an ineligible
Cash Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of its
Subsidiaries, are prohibited from purchasing, purchasing participations in,
entering into any type of swap or other equivalent derivative transaction, or
otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or





27

--------------------------------------------------------------------------------

 



municipal bonds with a long‑term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security (each, an “Auction Rate Security”).

 

“CE Mark Approval Event” means the receipt by Borrower of approval for CE Mark,
on or before Effective Date (provided that no Event of Default shall have
occurred and be continuing when Borrower received such approval) and the receipt
by Collateral Agent and each Lender of evidence thereof that is reasonably
acceptable to Collateral Agent and each Lender on or before such date.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), is or becomes a beneficial owner (within the meaning Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of Borrower, representing fifty percent (50%) or more of the combined voting
power of Borrower’s then outstanding securities; or (b) during any period of
twelve consecutive calendar months, individuals who at the beginning of such
period constituted the Board of Directors of Borrower (together with any new
directors whose election by the Board of Directors of Borrower was approved by a
vote of not less than a majority of the directors then still in office who
either were directors at the beginning of such period  or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office.

 

“Claims” are defined in Section 12.2.

 

“Code”  is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.

 

“Collateral Agent” is, Oxford, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Communication” is defined in Section 10.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the





28

--------------------------------------------------------------------------------

 



primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower and such Subsidiary, and Collateral Agent pursuant
to which Collateral Agent obtains control (within the meaning of the Code) for
the benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is Borrower’s deposit account, account number
3300887858, maintained with Silicon Valley Bank.

 

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

 

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” is any Subsidiary of Borrower (and its subsidiaries) that
is not a Foreign Subsidiary.

 

“Effective Date” is defined in the preamble of this Agreement.

 

“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any withholding or similar taxes; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include,
unless an Event of Default has occurred and is continuing, (i) Borrower or any
of Borrower’s Affiliates or Subsidiaries or (ii) a direct competitor of Borrower
or a vulture hedge fund, each as determined by Collateral Agent in its
reasonable good faith business discretion.  Notwithstanding the foregoing, (x)
in connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party and (y) in connection
with a Lender’s own financing or securitization transactions, the restrictions
set forth herein shall not apply and Eligible Assignee shall mean any





29

--------------------------------------------------------------------------------

 



Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party upon the
occurrence of a default, event of default or similar occurrence with respect to
such financing or securitization transaction; provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Collateral Agent shall have received and
accepted an effective assignment agreement from such Person or party in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

 

“Event of Default” is defined in Section 8.

 

“FDA” is United States Food and Drug Administration.

 

“Final Payment”  is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of any Term Loan, or
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
the original principal amount of such Term Loan multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

 

“Final Payment Percentage” is Nine percent (9.00%).

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States, any state thereof, or any territory thereof.

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Fourth Draw Period” is the period commencing on the later of (i) the occurrence
of the Revenue Event (ii) the Funding Date of the Term C Loans and (iii) the PMA
Approval Event, and ending on the earlier of (i) the date that is thirty (30)
days immediately after the date of the commencement of the Fourth Draw
Period,  (ii) December 31, 2017, and (iii) the occurrence of an Event of Default
unless such Event of Default is waived by, or cured to the satisfaction of, each
Lender in such Lender’s sole discretion;; provided, however, that the Fourth
Draw Period shall not commence if on the date of the occurrence of the Revenue
Event or the date of the occurrence of the PMA Approval Event, an Event of
Default has occurred and is continuing; provided, further, that the Fourth Draw
Period shall not commence if Term C Loans have not made hereunder, the Revenue
Event has not occurred or the PMA Approval Event has not occurred.

 

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.





30

--------------------------------------------------------------------------------

 



“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self‑regulatory
organization.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.2.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Insolvent” means not Solvent.

 

“Intellectual Property” means all of Borrower’s or any Subsidiary’s right, title
and interest in and to the following:

 

(a)          its Copyrights, Trademarks and Patents, and applications therefor
and reissues, extensions, or renewals thereof, together with rights to sue for
past, present and future infringement of Intellectual Property;

 

(a)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know‑how, operating
manuals;

 

(b)          any and all source code;

 

(c)          any and all design rights which may be available to Borrower;

 

(d)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(e)          all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies,





31

--------------------------------------------------------------------------------

 



packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance, payment
or capital contribution to any Person.

 

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Tim
Goodnow as of the Effective Date, (ii) Chief Financial Officer, who is R. Don
Elsey as of the Effective Date, and (iii) Chief Medical Officer, who is Dr. E.
Lynne Kelley as of the Effective Date.

 

“Lender” is any one of the Lenders.

 

“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.

 

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificates, each Compliance Certificate, each Disbursement Letter, each Loan
Payment/Advance Request Form and any Bank Services Agreement, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, and any other present or future agreement entered into by Borrower, any
guarantor or any other Person for the benefit of the Lenders and Collateral
Agent in connection with this Agreement; all as amended, restated, or otherwise
modified.

 

“Loan Payment/Advance Request Form” is that certain form attached hereto as
Exhibit B‑2.

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations or
condition (financial or otherwise) of Borrower or any Subsidiary; or (c) a
material impairment of the prospect of repayment of any portion of the
Obligations.

 

“Maturity Date” is, for each Term Loan, June 1, 2020.

 

“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
and other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.





32

--------------------------------------------------------------------------------

 



“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Original Agreement” is defined in the preamble hereof.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on August 1, 2016.

 

“Perfection Certificate” and “Perfection Certificates” is defined in
Section 5.1.

 

“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all of the assets of, all of the ownership interests in, or a business line or
unit or division of another Person and shall include any foreign corporations in
the acceptable jurisdictions listed below in this definition; provided that (a)
no Event of Default or event that with the passage of time would result in an
Event of Default shall exist immediately before or immediately after the
consummation of such acquisition, (b) such acquired Person or assets shall be in
the same line of business as is conducted by Borrower as of the Effective Date
(or a line of business reasonably related thereto), (c) such acquisition shall
not cause the focus or locations of Borrower’s and its Subsidiaries’ operations
(when taken as a whole) to be located outside of the United States, (d) such
acquisition shall not constitute a hostile acquisition, (e) any Person acquired
as a result of such acquisition shall, if requested by Collateral Agent become a
secured guarantor, (f) in connection with such acquisition, neither Borrower nor
any of its Subsidiaries (including for this purpose, the target of the
acquisition) shall acquire or be subject to any Indebtedness or Liens that are
not otherwise permitted hereunder, (g) all of the consideration paid in
connection with such acquisition shall be in the form of stock of Borrower,
except that Borrower shall be permitted to pay reasonable closing costs in cash,
(h) Borrower has notified the Lenders at least ten (10) Business Days in advance
of entering into such transaction, which notice shall include a reasonably
detailed description of such transaction, (i) such transaction shall only
involve assets and entities located in the United States, Canada, the United
Kingdom and Germany, (j) Collateral Agent and the Lenders have received
evidence, in form and substance reasonably satisfactory to them that Borrower
has sufficient cash on hand to pay its projected expenses and all debt service
when due for a period of twelve (12) months after the consummation of such
transaction, (k) all transactions related to such acquisition shall be
consummated in all material respects in accordance with applicable law; and (l)
Borrower shall provide to the Lenders as soon as available but in any event not
later than five (5) Business Days after the execution thereof, a copy of the
executed purchase agreement or similar agreement with respect to any such
acquisition.

 

“Permitted Indebtedness” is:

 

(a)          Borrower’s Indebtedness to the Lenders and Collateral Agent under
this Agreement and the other Loan Documents;

 

(b)          Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);

 

(c)          Subordinated Debt;

 

(d)          unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;





33

--------------------------------------------------------------------------------

 



(e)          Indebtedness consisting of capitalized lease obligations and
purchase money Indebtedness, in each case incurred by Borrower or any of its
Subsidiaries to finance the acquisition, repair, improvement or construction of
fixed or capital assets of such person, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness does not exceed Five
Hundred Thousand Dollars ($500,000.00) at any time and (ii) the principal amount
of such Indebtedness does not exceed the lower of the cost or fair market value
of the property so acquired or built or of such repairs or improvements financed
with such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

 

(f)          Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of Borrower’s business;

 

(g)          business credit card Indebtedness for credit cards issued by
Silicon Valley Bank, in an aggregate principal amount not in excess of $250,000
at any time outstanding;

 

(h)          Indebtedness arising in connection with the financing of insurance
premiums not to exceed $250,000 in the aggregate;

 

(i)          Other unsecured Indebtedness not to exceed $250,000 at any time
outstanding; and

 

(j)          extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (e) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrower, or
its Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

(a)          Investments disclosed on the Perfection Certificate(s) and existing
on the Effective Date;

 

(b)          (i) Investments consisting of cash and Cash Equivalents, and
(ii) any Investments permitted by Borrower’s investment policy, as amended from
time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Collateral Agent;

 

(c)          Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
Borrower;

 

(d)          Investments consisting of Deposit Accounts in which Collateral
Agent has a perfected security interest (except as otherwise permitted under
Section 6.6(d);

 

(e)          Investments in connection with Transfers permitted by Section 7.1;

 

(f)          Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s Board of
Directors; not to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate for (i) and (ii) in any fiscal year;

 

(g)          Investments in Borrower’s Subsidiaries that are not co-borrower or
secured guarantors, not to exceed $100,000 in any year, and Investments in
Borrower’s Subsidiaries that are co-borrowers or secured guarantors and not
Foreign Subsidiaries;

 

(h)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;





34

--------------------------------------------------------------------------------

 



(i)          Investments consisting of notes receivable of, or prepaid royalties
and other credit extensions, to customers and suppliers who are not Affiliates,
in the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

 

(j)          non-cash Investments in joint ventures or strategic alliances in
the ordinary course of Borrower’s business consisting of the non‑exclusive
licensing of technology, the development of technology or the providing of
technical support;

 

(k)          other Investments not otherwise permitted herein provided that the
aggregate amount of all such Investments in any year shall not exceed $150,000;
and

 

(l)          Permitted Acquisitions, including any investments that are held by
acquired Persons acquired pursuant to Permitted Acquisitions, to the extent
permitted in accordance with the definition of such term “Permitted
Acquisition”.

 

“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers ten (10) days’ prior written notice and a brief
summary of the terms of the proposed license to Collateral Agent and the Lenders
and delivers to Collateral Agent and the Lenders copies of the final executed
licensing documents in connection with the exclusive license promptly upon
consummation thereof and (y) any such license could not result in a legal
transfer of title of the licensed property but may be exclusive in respects
other than territory and may be exclusive as to territory only as to discrete
geographical areas outside of the United States; and (iv) all upfront payments,
royalties, milestone payments or other proceeds arising from the licensing
agreement that are payable to Borrower or any of its Subsidiaries are paid to a
Deposit Account that is governed by a Control Agreement.

 

“Permitted Liens” are:

 

(a)          Liens existing on the Effective Date and disclosed on the
Perfection Certificates or  arising under this Agreement and the other Loan
Documents;

 

(b)          Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)          liens securing Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” provided that (i) such liens exist prior
to the acquisition of, or attach substantially simultaneous with, or within
twenty (20) days after the, acquisition, lease, repair, improvement or
construction of, such property financed or leased by such Indebtedness and
(ii) such liens do not extend to any property of Borrower other than the
property (and proceeds thereof) acquired, leased or built, or the improvements
or repairs, financed by such Indebtedness;

 

(d)          Liens of carriers, warehousemen, suppliers, mechanics, materialmen,
or other Persons that are possessory in nature arising in the ordinary course of
business so long as such Liens attach only to Inventory, securing liabilities in
the aggregate amount not to exceed Twenty Five Thousand Dollars ($25,000.00),
and which are not delinquent or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings which proceedings
have the effect of preventing the forfeiture or sale of the property subject
thereto;





35

--------------------------------------------------------------------------------

 



(e)          Liens to secure payment of workers’ compensation, employment
insurance, old‑age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);

 

(f)          leases or subleases of real property granted in the ordinary course
of Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non‑exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Collateral Agent or
any Lender a security interest therein;

 

(g)          banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with Borrower’s deposit accounts or securities accounts held at such
institutions solely to secure payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6 hereof;

 

(h)          Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 8.4 or 8.7;

 

(i)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, and other minor title imperfections with respect to real property
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

 

(j)          Liens consisting of Permitted Licenses; and

 

(k)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (e), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“PMA Filing Event” is the filing by Borrower of the PMA Application for
Borrower’s Eversense continuous glucose monitoring system with the FDA and
receipt of evidence of such filing by Collateral Agent and the Lenders, which
evidence must be reasonably acceptable to Collateral Agent and each Lender.

 

“PMA Approval Event” is the final approval by the FDA of Borrower’s Eversense
continuous glucose monitoring system for commercialization and receipt of
evidence of such final approval by Collateral Agent and the Lenders, which
evidence must be reasonably acceptable to Collateral Agent and each Lender.

 

“Positive Data Event” is the confirmation by Collateral Agent and Lenders that
in Borrower’s pivotal trial in the United States of its Eversense continuous
glucose monitoring system implant, the Eversense produced a MARD (mean absolute
relative difference) score of 12.0% or less compared to lab testing in readings
where glucose was greater than or equal to 75 mg/dL and the Eversense did not
produce any safety issues that would prevent Company from filing for full PMA
approval in the US, based on such evidence as is acceptable to Collateral Agent
and each Lender in its sole and reasonable discretion.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:





36

--------------------------------------------------------------------------------

 



(i)          for a prepayment made on or after the Funding Date of such Term
Loan through and including the first anniversary of the Funding Date of such
Term Loan, three percent (3.00%) of the principal amount of such Term Loan
prepaid;

 

(ii)          for a prepayment made after the date which is after the first
anniversary of the Funding Date of such Term Loan through and including the
second anniversary of the Funding Date of such Term Loan, two percent (2.00%) of
the principal amount of the Term Loans prepaid; and

 

(iii)          for a prepayment made after the date which is after the second
anniversary of the Funding Date of such Term Loan and prior to the Maturity
Date, one percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan, Lenders holding one
hundred percent (100%) of the aggregate outstanding principal balance of the
Term Loan, or (ii) at any time from and after any Original Lender has assigned
or transferred any interest in its Term Loan, Lenders holding at least sixty six
percent (66%) of the aggregate outstanding principal balance of the Term Loan
and, in respect of this clause (ii), (A) each Original Lender that has not
assigned or transferred any portion of its Term Loan, (B) each assignee or
transferee of an Original Lender’s interest in the Term Loan, but only to the
extent that such assignee or transferee is an Affiliate or Approved Fund of such
Original Lender, and (C) any Person providing financing to any Person described
in clauses (A) and (B) above; provided, however, that this clause (C) shall only
apply upon the occurrence of a default, event of default or similar occurrence
with respect to such financing.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the President, Chief Executive Officer, Chief
Financial Officer Assistant Corporate Secretary, or Controller of Borrower
acting alone.

 

“Revenue Event” is the achievement by Borrower after the Funding Date of Term C
Loans of consolidated trailing six-month revenues of at least Four Million
Dollars ($4,000,000.00), determined by Collateral Agent at the end of any fiscal
month of Borrower based upon written evidence reasonably satisfactory to
Collateral Agent and each Lender.

 

“Roche Event” is the entry by Borrower, on or before the Effective Date, into a
distribution agreement with F. Hoffmann-La Roche AG, or one or more of its
affiliates (“Roche”), pursuant to which Roche will get the right to market, sell
and distribute Borrower’s Eversense continuous glucose monitoring system in
Germany, Italy and the Netherlands, which distribution agreement must be in such
form and substance as is reasonably acceptable to Collateral Agent and each
Lender.

 

“Sale Event” is the first commercial sale in the European Union of Borrower’s
second generation transmitter and the receipt of evidence thereof by Collateral
Agent and each Lender, which evidence must be reasonably acceptable to
Collateral Agent and each Lender.

 

“Second Draw Period” is the period commencing on the later of (i) the date of
occurrence of the Positive Data Event and (ii) the PMA Filing Event, and ending
on the earlier of (i) the date that is 30 days immediately after





37

--------------------------------------------------------------------------------

 



the date of the commencement of the Second Draw Period,  (ii) December 31, 2016
and (iii) the occurrence of an Event of Default unless such Event of Default is
waived by, or cured to the satisfaction of, each Lender in such Lender’s sole
discretion; provided, however, that the Second Draw Period shall not commence if
on the date of the occurrence of the PMA Filing Event or the date of the
occurrence of the Positive Data Event, an Event an Event of Default has occurred
and is continuing; provided, further, that for the commencement of the Second
Draw Period, the Positive Data Event and the PMA Filing Event must both have
occurred.

 

“Secured Promissory Note” is defined in Section 2.4.

 

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five percent (65%) of the Shares of such Subsidiary
which is a Foreign Subsidiary, creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code, “Shares” shall
mean sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary.

 

“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature.

 

“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.

 

“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.

 

“Term Loan” is defined in Section 2.2(a)(iv) hereof.

 

“Term A Loan” is defined in Section 2.2(a)(i) hereof.

 

“Term B Loan” is defined in Section 2.2(a)(ii) hereof.

 

“Term C Loan” is defined in Section 2.2(a)(iii) hereof.

 

“Term D Loan” is defined in Section 2.2(a)(iv) hereof.

 

“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

 

“Third Draw Period” is the period commencing on the later of (i) the Funding
Date of the Term B Loans and (ii) the Sale Event, and ending on the earlier of
(i) the date that is thirty (30) days immediately after the date of the
commencement of the Third Draw Period, (ii) April 30, 2017 and (iii) the
occurrence of an Event of Default





38

--------------------------------------------------------------------------------

 



unless such Event of Default is waived by, or cured to the satisfaction of, each
Lender in such Lender’s sole discretion; provided, however, that the Third Draw
Period shall not commence if on the date of the occurrence of the Sale Event an
Event of Default has occurred and is continuing; provided, further, that the
Third Draw Period shall not commence if: the Term B Loans have not been made
hereunder or if the Sale Event has not occurred.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Warrants” are those (i) certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender or such Lender’s Affiliates and (ii) those certain Warrant to Purchase
Stock dated prior to the Effective Date and issued by Borrower in favor of
Oxford or Oxford’s Affiliates.

 

 

 

[Balance of Page Intentionally Left Blank]

 



39

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

By: /s/ R. Don Elsey

 

Name: R. Don Elsey

 

Title: CFO and Secretary

 

 

 

 

 

BORROWER:

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By: /s/ R. Don Elsey

 

Name: R. Don Elsey

 

Title: CFO and Secretary

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

By: /s/ Mark Davis

 

Name: Mark Davis

 

Title: Vice President – Finance, Secretary and Treasurer

 

 

 

 

 

LENDER:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By: /s/ Scott McCarty

 

Name: Scott McCarty

 

Title: Director

 

 

 



[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 



SCHEDULE 1.1

 

Lenders and Commitments

 

*

 

 

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$9,000,000*

60.00%

SILICON VALLEY BANK

$6,000,000

40.00%

TOTAL

$15,000,00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$3,000,000

60.00%

SILICON VALLEY BANK

$2,000,000

40.00%

TOTAL

$5,000,000

100.00%

 

 

Term C Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$3,000,000

60.00%

SILICON VALLEY BANK

$2,000,000

40.00%

TOTAL

$5,000,000

100.00%

 

 

Term D Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$3,000,000

60.00%

SILICON VALLEY BANK

$2,000,000

40.00%

TOTAL

$5,000,000

100.00%

 

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$18,000,000

60.00%

SILICON VALLEY BANK

$12,000,000

40.00%

TOTAL

$30,000,000

100.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*  Oxford provided terms loans earlier to Borrower, an aggregated principal
amount of $10,000,000 of which is outstanding immediately prior to the Effective
Date.  An aggregate amount of $9,000,000 of such aggregate principal amount
shall convert to Term A Loans hereunder and the balance shall be paid to Oxford
as set forth in the Disbursement Letter.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Description of Collateral

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that, if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property;
or (ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Borrower has agreed not to encumber any of its
Intellectual Property.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B-1

 

Form of Disbursement Letter

 

DISBURSEMENT LETTER

 

[DATE]

 

The undersigned, being the duly elected and acting
                                         of SENSEONICS HOLDINGS, INC., a
Delaware corporation with offices located at 20451 Seneca Meadows Parkway,
Germantown, Maryland 20876, does hereby certify for and on behalf of each
Borrower under the Loan Agreement (as defined below) ( individually and
collectively, jointly and severally, “Borrower”) to OXFORD FINANCE LLC (“Oxford”
and “Lender”), as collateral agent (the “Collateral Agent”) in connection with
that certain Loan and Security Agreement dated as of June [_], 2016, by and
among Borrower, Collateral Agent and the Lenders from time to time party thereto
(the “Loan Agreement”; with other capitalized terms used below having the
meanings ascribed thereto in the Loan Agreement) that:

 

1.          The representations and warranties made by Borrower in Section 5 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

 

2.          No event or condition has occurred that would constitute an Event of
Default under the Loan Agreement or any other Loan Document.

 

3.          Borrower is in compliance with the covenants and requirements
contained in Sections 4, 6 and 7 of the Loan Agreement.

 

4.          All conditions referred to in Section 3 of the Loan Agreement to the
making of the Loan to be made on or about the date hereof have been satisfied or
waived by Collateral Agent.

 

5.          No Material Adverse Change has occurred.

 

6.          The undersigned is a Responsible Officer.

 

 

[Balance of Page Intentionally Left Blank]





 

--------------------------------------------------------------------------------

 



7.          The proceeds of the Term [A][B][C][D] Loan shall be disbursed as
follows:

 

The proceeds of the Term [A][B] Loan shall be disbursed as follows:

 

Disbursement from Oxford:

 

 

 

Loan Amount

$


9,000,000 

 

Plus:

 

 

 

‑‑Deposit Received

$

 

 

‑‑Payment to be received from SVB hereunder

$


1,000,000 

 

 

 

 

 

Less:

 

 

 

[‑‑Interim Interest

$

(                                 )

]

‑‑Lender’s Legal Fees

$

(                                 )

*

--Aggregate outstanding principal amount of term loans previously provided by
Oxford to Borrower

$


10,000,000)

 

 

 

 

 

Net Proceeds due from Oxford:

$

(                                 )

 

 

 

 

 

Disbursement from SVB:

 

 

 

Loan Amount

$

 

 

Plus:

 

 

 

‑‑Deposit Received

$

 

 

 

 

 

 

Less:

 

 

 

[‑‑Interim Interest

$

(                                 )

]

Payment to Oxford

$


1,000,000 

 

 

 

 

 

Net Proceeds due from SVB:

$

 

 

 

 

 

 

TOTAL TERM [A][B][C][D] LOAN NET PROCEEDS FROM LENDERS

$

 

 

 

8.          The [initial][Term Loan][Term A Loan][Term B Loan][Term C Loan][Term
D Loan] shall amortize in accordance with the Amortization Table attached
hereto.

 

9.          The aggregate net proceeds of the Term Loans shall be transferred to
the Designated Deposit Account as follows:

 

Account Name:

SENSEONICS HOLDINGS, INC.

 

 

Bank Name:

[                               ]

 

 

Bank Address:

[                               ]

 

 

Account Number:

 

 

 

 

ABA Number:

[                                ]

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

* Legal fees and costs are through the Effective Date.  Post closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid post
closing.

 

 



 

--------------------------------------------------------------------------------

 



 

Dated as of the date first set forth above.

 

 

 

 

BORROWER:

 

 

 

SENSEONICS HOLDINGS, INC, on behalf of all Borrowers

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

LENDER:

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 



[Signature Page to Disbursement Letter]

--------------------------------------------------------------------------------

 



 

AMORTIZATION TABLE

(Term [A][B][C][D]Loan)

 

[see attached]

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT B‑2  

 

Loan Payment/Advance Request Form

 

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To: 

Date:

 

 

LOAN PAYMENT:

SENSEONICS HOLDINGS, INC., SENSEONICS INCORPORATED

 

From Account #__________________________________________            To Account
#________________________________________________

(Deposit Account
#)                                                                                             (Loan
Account #)

Principal $____________________________________________              and/or
Interest $_______________________________________________

 

Authorized Signature:________________________________________             Phone
Number:____________________________________________

Print Name/Title:____________________________________________

 

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire

 

From Account #__________________________________            To Account
#______________________________________

(Loan Account
#)                                                                                                 (Deposit
Account #)

 

 

Amount of Advance $_____________________________

 

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:______________________________             Phone
Number:____________________________________

Print Name/Title:___________________________________________

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Pacific Time

 

Beneficiary Name: __________________________________            Amount of Wire:
$______________________________________

Beneficiary Bank: ___________________________________           Account Number:
_______________________________________

City and State: ____________________________________

 

Beneficiary Bank Transit (ABA) #:_________________________         Beneficiary
Bank Code (Swift, Sort, Chip, etc.): __________________________

                    (For International Wire Only)

Intermediary Bank:__________________________________________
             Transit (ABA) #: ___________________________________________

For Further Credit to:
_________________________________________________________________________________________________________

 

Special Instruction:
___________________________________________________________________________________________________________

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:______________________________             2nd Signature
(if required):____________________________________

Print Name/Title: _________________________________             Print
Name/Title: ___________________________________________

Telephone #:_______________________________                         Telephone #:
__________________________________]

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Compliance Certificate

 

TO:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

SILICON VALLEY BANK, as Lender

 

 

FROM:

SENSEONICS HOLDINGS, INC. for itself and on behalf of all Borrowers

 

The undersigned authorized officer (“Officer”) of SENSEONICS HOLDINGS, INC. for
itself and on behalf of all Borrowers under the and as defined in the Loan
Agreement (as defined herein below) (individually and collectively, severally
and jointly, “Borrower”), hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement by and among Borrower, Collateral
Agent, and the Lenders from time to time party thereto (the “Loan Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Loan Agreement),

 

(a)          Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below;

 

(b)          There are no Events of Default, except as noted below;

 

(c)          Except as noted below, all representations and warranties of
Borrower stated in the Loan Documents are true and correct in all material
respects on this date and for the period described in (a), above; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.

 

(d)          Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;

 

(e)          No Liens have been levied or claims made against Borrower or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

 

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year end audit adjustments as to the interim financial
statements. 

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

 

 

 

 

 

 

Reporting Covenant

Requirement

Actual

Complies

1)

Financial statements

Monthly within 30 days

 

Yes

No

N/A

2)

Annual (CPA Audited) statements

Within 120 days after FYE

 

Yes

No

N/A

 

--------------------------------------------------------------------------------

 



3)

Annual Financial Projections/Budget (prepared on a quarterly basis)

Annually (within 45 days of FYE), and when revised

 

Yes

No

N/A

4)

A/R & A/P agings

If applicable

 

Yes

No

N/A

5)

8‑K, 10‑K and 10‑Q Filings

If applicable, within 5 days of filing

 

Yes

No

N/A

6)

Compliance Certificate

Monthly within 30 days

 

Yes

No

N/A

7)

IP Report

When required

 

Yes

No

N/A

8)

Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period

 

$________

Yes

No

N/A

9)

Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period

 

$________

Yes

No

N/A

 

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

 

Institution Name

Account Number

New Account?

Account Control Agreement in place?

1)

 

 

Yes

No

Yes

No

2)

 

 

Yes

No

Yes

No

3)

 

 

Yes

No

Yes

No

4)

 

 

Yes

No

Yes

No

 

Other Matters

 

 

 

 

 

1)

Have there been any changes in any Key Person since the last Compliance
Certificate?

Yes

No

 

 

 

 

2)

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?

Yes

No

 

 

 

 

3)

Have there been any new or pending claims or causes of action against Borrower
that involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

Yes

No

 

 

 

 

4)

Have there been any material changes to the capitalization table of Borrower or
any amendments of or other changes to the Operating Documents of Borrower or any
of its Subsidiaries?  If yes, provide copies of any such amendments or changes
with this Compliance Certificate.

Yes

No

 





 

--------------------------------------------------------------------------------

 



Exceptions

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)

 

 

 

SENSEONICS HOLDINGS, INC. for itself and on behalf of all Borrowers

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

LENDER USE ONLY

 

 

 

 

 

 

 

 

Received by:

 

 

Date:

 

 

 

 

 

 

 

 

Verified by:

 

 

Date:

 

 

 

 

 

 

 

Compliance Status:                Yes                   No

 





 

--------------------------------------------------------------------------------

 



EXHIBIT D

 

Form of Secured Promissory Note

 

[see attached]





 

--------------------------------------------------------------------------------

 



SECURED PROMISSORY NOTE

(Term [A][B][c][D] Loan)

 

 

 

$                                       

Dated:  [DATE]

 

FOR VALUE RECEIVED, the undersigned, SENSEONICS, INCORPORATED, a Delaware
corporation with offices located at 20451 Seneca Meadows Parkway, Germantown,
Maryland 20876 and SENSEONICS HOLDINGS, INC. a Delaware corporation (formerly
ASN TECHNOLOGIES, INC. a Nevada corporation), with offices located at 20451
Seneca Meadows Parkway, Germantown, Maryland 20876 (individually, collectively,
jointly and severally “Borrower”)  (“Borrower”) HEREBY PROMISES TO PAY to the
order of [OXFORD FINANCE LLC][SILICON VALLEY BANK] (“Lender”) the principal
amount of [___________] MILLION DOLLARS ($______________) or such lesser amount
as shall equal the outstanding principal balance of the Term [A][B][C][D] Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term [A][B][C][D] Loan, at the rates and in accordance with the
terms of the Loan and Security Agreement dated June [_], 2016 by and among
Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

 

Principal, interest and all other amounts due with respect to the Term
[A][B][C][D] Loan, are payable in lawful money of the United States of America
to Lender as set forth in the Loan Agreement and this Secured Promissory Note
(this “Note”).  The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

 

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C][D] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

 

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

 

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C][D] Loan, interest on the Term [A][B][C][D] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

 

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[Balance of Page Intentionally Left Blank]





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

 

BORROWER:

 

 

 

 

SENSEONICS, INCORPORATED

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



CORPORATE BORROWING CERTIFICATE

 

Borrower:

[_______]

Date: [DATE]

Lenders:

OXFORD FINANCE LLC, as Collateral Agent and Lender

SILICON VALLEY BANK, as Lender

 

 

 

I hereby certify as follows, as of the date set forth above:

 

1.          I am the Secretary, Assistant Secretary or other officer of
Borrower.  My title is as set forth below.

 

2.          Borrower’s exact legal name is set forth above.  Borrower is a
corporation existing under the laws of the State of Delaware.

 

3.          Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Articles/Certificate of
Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Bylaws.  Neither such Articles/Certificate of Incorporation
nor such Bylaws have been amended, annulled, rescinded, revoked or supplemented,
and such Articles/Certificate of Incorporation and such Bylaws remain in full
force and effect as of the date hereof. 

 

4.          The following resolutions were duly and validly adopted by
Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate
action).  Such resolutions are in full force and effect as of the date hereof
and have not been in any way modified, repealed, rescinded, amended or revoked,
and the Lenders may rely on them until each Lender receives written notice of
revocation from Borrower.

 





 

--------------------------------------------------------------------------------

 



[Balance of Page Intentionally Left Blank]





 

--------------------------------------------------------------------------------

 



 

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

 

 

 

 

 

□

 

 

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

RESOLVED FURTHER,  that such individuals may, on behalf of Borrower:

 

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Issue Warrants.  Issue warrants for Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 



 

--------------------------------------------------------------------------------

 



 

5.          The persons listed above are Borrower’s officers or employees with
their titles and signatures shown next to their names.

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

                              [print title]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 



[Signature Page to Corporate Borrowing Certificate]

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

Articles/Certificate of Incorporation (including amendments)

 

[see attached]

 



 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

 

Bylaws

 

[see attached]





 

--------------------------------------------------------------------------------

 



 

 

DEBTOR:

SENSEONICS, INCORPORATED

SECURED PARTY:

OXFORD FINANCE LLC,

as Collateral Agent

 

 

EXHIBIT A TO UCC FINANCING STATEMENT

 

Description of Collateral

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property; provided that, if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property;
or (ii) more than 65% of the total combined voting power of all classes of stock
entitled to vote the shares of capital stock (the “Shares”) of any Foreign
Subsidiary, if Borrower demonstrates to Collateral Agent’s reasonable
satisfaction that a pledge of more than sixty five percent (65%) of the Shares
of such Subsidiary creates a present and existing adverse tax consequence to
Borrower under the U.S. Internal Revenue Code.

 

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

 

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Loan and
Security Agreement by and between Debtor, Secured Party and the other Lenders
party thereto (as modified, amended and/or restated from time to time).

 

 

--------------------------------------------------------------------------------